DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement(s) submitted June 24, 2021 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 37, line 6 recites “here is a balance point” however “here” is at the beginning of the sentence and should be capitalized.  
Appropriate correction is required.

Claim Objections
Claims 20-22 are objected to because of the following informalities:  
Claim 20, line 3 has an additional period (.) which should be deleted.  
Claims 21 and 22 depend from claim 20 and are objected to for depending from an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 21, lines 3-4 recite “the turbine being configured to execute the first and second retraction protocols comprises the controller being configured to (a) select the first or second retraction protocol” however the limitation of line 3 conflicts with the limitation in line 4. Specifically, line 3 states the turbine is configured to execute “the first and second retraction protocols” and line 4 states the controller “selects the first or second retraction protocol”. It is unclear if claim 21 requires selecting both or only one of the two retraction protocols. 
	Claim 22 depends from claim 21 and contains its limitations and therefore is rejected for the same reason. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 20-22 and 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 20 states the turbine further comprises “the turbine being configured to execute the first and second retraction protocols”.  Claim 19 previously recited “the turbine being configured to execute first and/or second retraction protocols”. It appears claim 20 further limits claim 19 by removing the “or” option in the limitation, however claim 21 further defines the turbine being configured to execute the protocols as “select the first or second retraction protocol” (emphasis added). In order for the function in claim 21 to be possible, the scope of claim 20 would have to include executing the first or second retraction protocol. If this is the case, then claim 20 fails to further limit claim 19. 
Claims 21 and 22 depend from claim 20 and contain its limitations and therefore are rejected for the same reason.
Claim 25 depends from claim 24 and states the method further comprises “selecting the first or second retraction protocol; the executing first or second retraction protocols comprises executing the result of the selecting”, however claim 24 already has a limitation reciting “executing a first or a second retraction protocol”. The step of executing a first or second retraction protocol inherently includes selecting one of the two retraction protocols and executing the selection. The “or” limitation means either the first or second retraction protocol is being performed, which is a “selection.” While the wording of claim 25 differs from that of claim 24, the scope of the two claims is the same, and therefore claim 25 fails to further limit claim 24.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, and 7 of U.S. Patent No. 10,215,158 to Pitre in view of US 2011/0211957 to Folsom et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in at least one aspect and also recite additional features not claimed in the patent claims.
	Regarding claim 19, patent claim 1 recites: 
A wind turbine, comprising: 
a support having an axis of rotation; 
a generator; 
a plurality of blades rotatably mounted on the support about the axis of rotation, 
the blades being moveable between a retracted position generally parallel with the axis of rotation and a fully deployed position generally perpendicular with the axis of rotation; 
the blades being connected to the generator such that rotation of the blades in a direction induced by wind causes the generator to produce electricity, and the provision of electricity to the generator rotates the blades; 
a controller connected to the generator and configured to deliver a flow of current to the generator that is sufficient to move the blades from the retracted position toward the fully deployed position and insufficient to move the blades all the way to the fully deployed position; 
wherein the flow of current induces rotation of the blades in the direction induced by wind, which creates a centrifugal force that moves the blades from the retracted position toward the fully deployed position; 
wherein, as the blades move from the retracted position, the blades have increasing exposure to ambient wind to receive additional rotational force from ambient wind, and the additional rotational force being sufficient to, either alone or in combination with the flow of current, move the blades into the fully deployed position; 
the turbine being adapted to execute first and second retraction protocols, 
the first retraction protocol being a slowing of the rotation of the blades and 
the second retraction protocol being rotating the blades in an opposite direction to that induced by ambient wind; 
said controller is configured to execute the first or second retraction protocol.

	The above underlined limitations are not patentably distinct from application claim 19. 
	Regarding the first retraction protocol, patent claim 1 fails to recite “such that due to reduction in centrifugal force the blades begin to transition to the retracted position as rotation slows”. 
	Folsom teaches a wind turbine comprising folding blades (106), wherein the centrifugal force which acts on the blades is dependent upon the rotational speed of the blades. Increasing the rotational speed makes the blades move toward the fully deployed position through the centrifugal force (see paragraph 42, lines 12-16). Accordingly, when the rotational speed slows, the centrifugal force would be reduced and the blades would move toward a retracted position. 
One having ordinary skill in the art before the effective filing date of the claimed invention would have had the technological capability to modify the wind turbine of patent claim 1 by allowing the blades begin to transition to the retracted position due to a reduction in centrifugal force as taught by Folsom as both references are directed to wind turbines with folding blades, and which would yield predictable results. In this case, the predictable result would be blades moving toward the retracted position as a result of naturally occurring forces. The examiner notes the limitation Pitre fails to teach is the result of the functional language of executing the first retraction protocol to slow the rotation of the blades. While Pitre does not explicitly claim the result, it is possible the result may naturally occur when performing the function.
	Regarding application claim 20, patent claim 1 recites “the turbine being adapted to execute first and second retraction protocols” which is not patentably distinct from claim 1. 
	Regarding application claim 21, claim 7 of Pitre recites the limitations. While patent claim 7 refers to “the controller” being configured to execute the first or second retraction protocols and application claim 21 states “the turbine” executes the protocols, the controller is part of the turbine. Therefore, the patent claim is narrower than the application claim and anticipates the application claim.

Allowable Subject Matter
Claims 24, 26, and 27 are allowed.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 19 would be allowable upon overcoming the double patenting rejection. 
Claims 20-22 and 25 would be allowable following correction of the rejections under 35 USC 112. 
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach a wind turbine comprising a plurality of blades and a controller, wherein the turbine is configured to execute first and/or second retraction protocols to move the blades from a fully deployed position to a retracted position as recited in claim 19. 
Claim 24 is directed to a method for moving blades of a wind turbine, which executes a first or a second retraction protocol to move the blades from the fully deployed position to the retracted position, which is also not taught by the prior art of record. 
	Claims 20-23 and 25-27 depend from claims 20 and 24 respectively, and contain their limitations, and therefore would be allowable for the same reason.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,632,637 to Traudt teaches a wind turbine having blades which fold. US 2010/0143131 to Pitre teaches a wind turbine having blades which fold between a fully deployed position and a retracted position. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 8:00-5:30, W, Th: 8:00-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799